           Case 2:03-cr-00197-RAJ Document 299-6 Filed 03/12/20 Page 1 of 1 PageID# 1025




            Sk reco^itco/i o^tAe com^/etio/i o^fAe^edcn'^ec/^o^am o^dtuc^
                 ^aanciatc ai J\.pplteb: Science In
                     Pmameag ^anagemBttt
                                                                                                                       CO
                                ^0jt0ra                                                                                 I
                                                                                                                       LJJ

                                    &e^ee ed Ae/v^ au^arcAsAto
                               '®tj:0maa (^cOIrr^                                                                      X
                                                                                                                       LU

           tedfi7no/i^ u^Aereo^fA&d S^^Ama Aad fee/i co?i^rreAin,..^Amtaj                           a.


                 ^1^Aereu^o/i tAe a/iAerdc^eAAaoe a^^izeAtAecr/iozmed o^ fAid
                      ^^ee/itA Aa^ o^^^arAj.^oo 3Ao6&d£mAAh^ee/i.



Rob Klapper, Preaaera, CEO                                          F. Milton Miller, Ed.D,Vice President, Education
